Exhibit 10.134

LEASE TERMINATION AGREEMENT



 

 

 

THIS LEASE TERMINATION AGREEMENT

("Agreement") is entered into this 30th day of January, 2006 by and between 750
UNIVERSITY, LLC, a California limited liability company ("Landlord"), and MTI
MICROFUEL CELLS, INC., a Delaware corporation ("Tenant").





 

R E C I T A L S



 

A.

Tenant leases from Landlord those certain premises located at 750 University
Avenue, Suite 270, Los Gatos, California, pursuant to that certain Office Lease
dated January 26, 2005 (the "Lease").





B.

Landlord and Tenant desire to terminate the Lease and to provide for surrender
of the Premises by Tenant and the release and discharge of Landlord and Tenant
from further performance of the Lease provisions from and after the Termination
Date (as defined in paragraph 1 below) on the terms and conditions specified in
this Agreement.





NOW, THEREFORE

, in consideration of the above recitals and the mutual covenants and agreements
contained herein, the parties hereto agree as follows:





1. Termination of Lease and Termination Fee

. The Lease shall terminate on January 31, 2006 ("Termination Date") as if such
date was the date definitively fixed in the Lease for the expiration of the term
thereof. Concurrently herewith, Tenant shall pay to Landlord the sum of Twenty
Thousand Five Hundred Ninety-two and 60/100 ($20,592.60) as a termination fee.





2. Surrender of the Premises

. On or before the Termination Date, Tenant shall vacate and surrender the
Premises to Landlord in accordance with the provisions of paragraph 22 of the
Lease and Tenant shall indemnify Landlord for any loss, cost, damage or expense
(including attorneys' fees) resulting from Tenant's failure to so surrender the
Premises, including, but not limited to, any claims made by any succeeding
tenants and any costs associated with restoring the Premises to the condition in
which it was required to be surrendered by Tenant. If Tenant fails to surrender
the Premises by the Termination Date, then commencing on the day after the
Termination Date, Tenant shall be deemed a holdover tenant without Landlord's
consent and the provisions of paragraph 24 of the Lease shall apply.





3. Representations and Warranties

. In order to induce Landlord to enter into this Agreement, Tenant represents,
covenants and warrants to Landlord that Tenant has not committed, executed or
suffered any act or omission whereby the Premises or any part thereof have been,
could be or shall be, in any way, charged, affected, or encumbered, and that
there is not now pending or threatened any action or proceeding in bankruptcy or
for the appointment of a receiver of all or any portion of Tenant's property.
Tenant further represents that it has not made any assignment, sublease,
transfer, conveyance, or other disposition of the Lease, any interest in the
Lease, or any claim, demand, obligation, liability, action, or cause of action
arising from or under the Lease.





4. [Intentionally omitted.]





5. Release of Liability

.





(a) Subject to subparagraph 5(c) below and conditioned upon the performance by
Tenant of the provisions of this Agreement, including, without limitation,
surrender of the Premises as required in paragraph 2 herein, Tenant shall be
released and discharged from its obligations under the Lease.



(b) Subject to subparagraph 5(c) below and conditioned upon the performance by
Landlord of the provisions of this Agreement, Landlord shall be released and
discharged from its obligations under the Lease.



(c) Notwithstanding the releases specified in sub-paragraphs 5(a) and 5(b)
above, Landlord and Tenant acknowledge and agree that the obligations that
survive expiration and/or termination of the Lease, as specified in the Lease,
including, without limitation, (i) the indemnity obligations under paragraphs 17
of the Lease, and (ii)the indemnity obligations regarding Hazardous Materials
and environmental matters.



6.

Security Deposit. Upon termination of the Lease as specified herein, Landlord
herewith returns Tenant's security deposit in the amount of Four Thousand Three
Hundred Ninety and 40/100 Dollars ($4,390.40) to Tenant.





7.

Miscellaneous Provisions.





7.1 Voluntary Agreement

. Landlord and Tenant each acknowledge that they have read this Agreement and
understand the provisions contained herein, and on advice of counsel they have
freely and voluntarily entered into this Agreement.





7.2

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties hereto with respect to the matters referred to herein. No
other representations, covenants, undertakings or other prior or contemporaneous
agreements, whether oral or written, respecting such matters contained herein,
which are not specifically incorporated herein, shall be deemed in any way to
exist or bind any of the parties hereto. The parties hereto acknowledge that
each party has not executed this Agreement in reliance on any other promise,
representation or warranty.





7.3

Modifications. This Agreement shall not be modified by any party hereto by any
oral representation made before or after the execution of this Agreement. All
modifications must be in writing and signed by all parties hereto.





7.4

Construction. This Agreement shall not be construed against the party preparing
it, but shall be construed as if all parties jointly prepared this Agreement,
and any uncertainty and ambiguity shall not be interpreted or construed against
any one party.





7.5

Governing Law. This Agreement shall be interpreted, enforced and governed by and
under the laws of the State of California.





7.6 Successors and Assigns

. This Agreement shall be binding on and inure to the benefit of the parties and
their successors and assigns.





7.7 Attorneys' Fees

. If either party commences legal action against the other party arising out of
or in connection with this Agreement, the prevailing party shall be entitled to
recover from the losing party reasonable attorneys' fees and costs of suit.





7.8

Facilitation. Each party hereto agrees to and shall execute and perform such
other documents and acts as reasonably required in order to facilitate the terms
of this Agreement, and the intent thereof, and to cooperate in good faith in
order to effectuate the provisions of this Agreement.





7.9

Counterparts; Facsimile as Original. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. An executed counterpart of
this Agreement, delivered via facsimile transmission, shall constitute an
original Agreement for all purposes hereof.





 

IN WITNESS WHEREOF

, the parties hereto execute this Agreement on the date first set forth above.





 

[Signatures on next page]



 

Landlord

:



750 UNIVERSITY, LLC

, a California limited liability company



By: McCandless Management corporation,

a California corporation, its

Authorized Agent

 

By:s/Steven E. Sund_______________

Name:Steven E. Sund ___________

Title:President ___________________

Date:_February 9, 2006 ____________

 

Tenant

:



MTI MICROFUEL CELLS, INC

.,



a Delaware corporation

 

By:s/Cynthia A. Scheuer ________________

Name: Cynthia A. Scheuer_______________

Title:Treasurer ________________________

Date: January 30, 2006__________________

 

 

By:_________________________________

Name:_______________________________

Title:________________________________

Date:________________________________

 

 